Citation Nr: 0028040	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99 13 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a right testicle 
disability.



REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1977 to 
April 1997.

This appeal arises before the Board of Veteran's Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the veteran's claim of 
service connection for a right testicle disability.

The veteran failed to report for an August 1999 RO hearing.  
He has neither provided a reason for his absence nor 
requested that his hearing be rescheduled; as such, the Board 
will proceed with an adjudication of his claim.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim of service connection for a right testicle 
disability.


CONCLUSION OF LAW

The veteran's claim of service connection for a right 
testicle disability is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran had active military service from March 1977 to 
April 1997.  

The veteran's service medical records show that when he was 
examined for preinduction purposes in February 1977, he 
reported that his health was excellent and no pertinent 
abnormalities were indicated on clinical evaluation. 

In May 1983, the veteran underwent a routine examination.  
The examination report listed no pertinent abnormalities.  An 
associated medical history form shows that the veteran 
reported no current medical complaints, but did report a 
history of frequent or painful urination, as well as a kidney 
stone or blood in the urine.  In addition, the veteran 
reported having been previously hospitalized for a urine 
infection, among other things. 

On April 10, 1994, the veteran presented for emergency 
treatment and reported having lower back pain of three days 
duration.  According to the veteran, his pain was the result 
of lifting a generator at work.  He indicated that his pain 
was not resolving with rest.  In addition to lower back pain, 
the veteran complained of right testicular pain.  He also 
said he had no dysuria and normal bowel movements without 
pain.  An examination of the veteran's groin indicated an 
enlarged right testicle with increased tenderness and an 
elevation of the right scrotum.  An assessment of acute 
epididymitis versus orchitis was made.  The veteran was 
referred to the urology clinic.

A urology clinic consultation request, dated on April 10, 
1994, reflects a provisional diagnosis of right orchitis 
secondary to traumatic versus acute epididymitis.  According 
to a consultation report dated April 12, 1994, examination 
revealed that the veteran's right testes was tender, 
erythematous, and edematous.  The assessment was acute right 
epididymitis-orchitis.  Treatment included medication, 
application of an ice pack, and use of a scrotal supporter.  
Rest was also recommended. 

A urology clinic report, dated on April 15, 1994, indicated 
that the veteran was being treated for right epididymitis and 
was doing better.  It was objectively noted the swelling and 
tenderness of the veteran's testes had decreased.  His 
genitourinary system was deemed normal.  The examiner 
assessed that the veteran's right epididymitis orchitis was 
resolving and that he was showing continued improvement.

One month later, on May 12, 1994, the veteran reported to the 
urology clinic.  It was noted that the right epididymitis-
orchitis was resolving.
 
In September 1995, the veteran presented for treatment 
complaining of blood in his urine, among other things.  On 
examination, his genitourinary system was normal and it was 
noted that he did not have tenderness of the epididymis.

In January 1997, the veteran was examined for separation 
purposes.  The veteran reported that there had been no 
significant change in his health since his last physical 
examination with the exception of neck and left foot 
problems, as well as a groin strain.  The veteran 
specifically made note that two years earlier, when he 
attempted to lift a 200 amp generator, he strained his right 
groin.  He reported that his right testicle enlarged somewhat 
at times and caused some pain.  On objective examination, his 
testicles were normal.

In December 1997, the RO received the veteran's claim of 
service connection for an enlarged right testicle.

In February 1998, the veteran was examined for VA 
compensation purposes.  The examining physician noted that 
the veteran reported an enlargement of his right testicle for 
the past two to three years.  According to the veteran, this 
condition sometimes bothered him a little bit because of the 
size, but had not been painful and had not interfered with 
his sex life or otherwise affected his functional life.  The 
examiner noted that the veteran had no history of urinary 
symptoms.  An examination of the external genitalia revealed 
the right testicle to be approximately the same size as the 
left.  In addition, the examiner reported that he could not 
palpate other scrotal masses or find evidence of what could 
be considered an abnormality of any kind.  It was noted that 
the veteran's external genitalia and prostate were within 
normal limits.  The diagnosis was a history of an enlarged 
right testicle with normal findings today.

In his July 1999 substantive appeal, the veteran reported 
that his testicle became herniated, during service, after 
lifting a generator while at work.  After sustaining the 
injury, he said, he immediately sought treatment and was 
unable to work for two to three days.  After service, the 
veteran reported that he experienced complications of the 
right testicle injury including intermittent pain.  He seemed 
to indicate that he should have seen a doctor for treatment 
of his symptoms but he did not do so.  He said he continued 
to experience right testicle problems currently. 

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §3.303.  

The veteran has the initial burden of submitting evidence to 
show that his claims of service connection are well grounded, 
meaning plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not done so, 
there is no VA duty to assist him in developing the claims, 
and the claims must be denied.  For a service connection 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis); competent 
evidence showing incurrence or aggravation of a disease or 
injury in service (medical evidence or, in certain 
circumstances, lay evidence); and a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  Where 
the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

During service, in April 1994, the veteran presented for 
emergency treatment, complaining of low back and right 
testicular pain.  He said he had injured himself while 
lifting a heavy generator.  An examination of the veteran's 
groin indicated an enlarged right testicle with increased 
tenderness and elevation of the right scrotum.  A few days 
later, it was objectively noted that the swelling and 
tenderness of the veteran's right testes had decreased.  The 
assessment was that the epididymitis-orchitis was resolving.  
A month later, in May 1994, records continued to show that 
his right testicle condition was resolving.  On separation 
examination, in January 1997, the veteran reported a history 
of having previously injured his right testicle while doing 
some heavy lifting.  He also reported that his right testicle 
became enlarged at times and was painful.  However, on 
objective examination, his testicles were clinically normal.

Post-service medical evidence includes a February 1998 VA 
examination report.  This report shows that an examination of 
the right and left testicles revealed that they were 
approximately the same size.  The diagnosis was a history of 
an enlarged right testicle with normal findings on 
examination.

Service connection requires more than the occurrence of a 
disease or injury during service.  For the veteran's claim of 
service connection to be deemed plausible, there must be 
competent medical evidence in the record, which demonstrates 
that he currently has the disability for which service 
connection is claimed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed.Cir. 
1997); Caluza, supra; Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In the instant case, while there is evidence showing 
that the veteran incurred a right testicle injury during 
active duty while doing some heavy lifting, there is no 
current medical evidence of a right testicle disability.  
Again, it is pointed out that a February 1998 VA examination 
report reflects the opinion that the veteran's right testicle 
was normal.

In the absence of competent medical evidence of a current 
diagnosis of a right testicle disability, the veteran has not 
met his initial burden of presenting evidence of a well-
grounded claim of service connection; and thus, his claim 
must be denied.  Caluza, supra.

ORDER

Service connection for a right testicle disability is denied.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 

